Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-2, 11-12 and 17-20 have been amended. Claims 1-20 have been examined.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 11 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
3.	For claims 2, 5, 8, 12, 15, 17 and 19-20, the phrases “one of” and “one or more of” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
5.	Claims 1-2, 4-8, 10-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cope (U.S. Patent 8,498,982), and further in view of Milne et al. (U.S. Patent 7,536,377; hereafter “Milne”).
	For claim 1, Cope teaches a method comprising:
	receiving a plurality of signatures from a vendor (note column 13, lines 50-55, client side scanner creates signatures of user files for storage), wherein each signature corresponds to a segment of a proprietary file of one or more proprietary files (note column 14, lines 23-35, signature is for desired level of granularity ranging from whole file to individual lines of code);
	validating each of the plurality of signatures, to ensure that the signatures are the proprietary files of the vendor (note column 15, lines 18-33, signatures are compared with content stored in database 114 to validate they are unique); and
	adding the plurality of the signatures to a global database (note column 12, lines 12-17; column 14, lines 49-55 and 60-64, user may store signatures in database 114 to expand publically-accessible library of comparison), the global database used to compare the proprietary data of the vendor to other technology data (note column 10, lines 12-25, database 114 is a global database used to compare against user content requests).

	Cope differs from the claimed invention in that they fail to teach:
	wherein the proprietary file of the one or more proprietary files comprises hardware description language code;

	Milne teaches:
	wherein the proprietary file of the one or more proprietary files comprises hardware description language code (note column 3, lines 20-24; column 5, lines 11-28; column 7, lines 60-67, a hash value, i.e. signature, is constructed from HDL files);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proprietary content matching of Cope and the hash values for HDL files of Milne. It would have been obvious because a simple substitution of one known element (hash signatures of HDL files of Milne) for another (signatures of source code files of Cope) would yield the predictable results of creating signatures of HDL files (Milne), then validating the signatures and adding them to a database (Cope).


	For claim 11, the combination of Cope and Milne teaches a technology and ownership validation system comprising:
	a signature validator configured to receive a plurality of signatures from a vendor (note column 13, lines 50-55 of Cope, client side scanner creates signatures of user files for storage), wherein each signature corresponds to a segment of a proprietary file of the one or more proprietary files (note column 14, lines 23-35 of Cope, signature is for desired level of granularity ranging from whole file to individual lines of code), wherein the proprietary file of one or more proprietary files comprises hardware description language code (note column 3, lines 20-24; column 5, lines 11-28; column 7, lines 60-67 of Milne, a hash value, i.e. signature, is constructed from HDL files), wherein the signature validator is further configured to validate each of the plurality of signatures to ensure that each of the signatures are the proprietary files of the vendor (note column 15, lines 18-33 of Cope, signatures are compared with content stored in database 114 to validate they are unique); and
	a memory including a global database to store the plurality of the signatures (note column 12, lines 12-17; column 14, lines 49-55 and 60-64 of Cope, user may store signatures in database 114 to expand publically-accessible library of comparison), the global database used to compare the proprietary files of the vendor to other technology data (note column 10, lines 12-25 of Cope, database 114 is a global database used to compare against user content requests).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proprietary content matching of Cope and the hash values for HDL files of Milne. It would have been obvious because a simple substitution of one known element (hash signatures of HDL files of Milne) for another (signatures of source code files of Cope) would yield the predictable results of creating signatures of HDL files (Milne), then validating the signatures and adding them to a database (Cope).



	a tool available to a vendor as a vendor system configured to enable a vendor to generate unique signatures locally for proprietary files (note column 13, lines 50-55 of Cope, client side scanner creates signatures of user files for storage), without disclosing the proprietary files to another (note column 9, lines 41-44 and column 11, line 65 through column 12, line 2 of Cope, use of signatures to represent files allows for comparison without exposure of confidential information), wherein a proprietary file of one or more proprietary files comprises hardware description language code (note column 3, lines 20-24; column 5, lines 11-28; column 7, lines 60-67 of Milne, a hash value, i.e. signature, is constructed from HDL files);
	a signature validator to receive the unique signatures from and validate that they are unique (note column 15, lines 18-33 of Cope, signatures are compared with content stored in database 114 to validate they are unique); and
	a global database to store the unique signatures and metadata (note column 10, lines 12-25 of Cope, database 114 is a global database used to compare against user content requests), the global database used to identify leakage, misappropriation, and contamination of the proprietary files with one or more of: proprietary files from another vendor, and open source files (note column 17, lines 5-31 of Cope, database includes signatures of content from open source and proprietary software repositories).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proprietary content matching of Cope 


	For claims 2, 12 and 20, the combination of Cope and Milne teaches claims 1, 11 and 19, wherein the proprietary file further comprises a netlist file (note column 5, lines 24-28 of Milne, within a file there will be netlist files).

	For claims 4 and 14, the combination of Cope and Milne teaches claims 1 and 11, further comprising: utilizing the global database to identify free and open source software (FOSS) incorporated into the proprietary files of the vendor (note column 17, lines 5-31 of Cope, database includes signatures of content from open source and proprietary software repositories).

	For claims 5 and 15, the combination of Cope and Milne teaches claims 1 and 11, further comprising: utilizing the global database to identify a leakage of the proprietary file or a portion of the proprietary file, the leakage indicating a presence of the proprietary file or the portion of the proprietary file in one of: public domain data, free and open source (FOSS) data, and other vendors' proprietary data (note column 16, lines 47-52 of Cope, storage of user content signature in the database 114 will result in 

	For claims 6 and 16, the combination of Cope and Milne teaches claims 1 and 15, further comprising: notifying a particular vendor when the signature indicates that one or more submitted proprietary files of the particular vendor are registered to another entity (note column 25, lines 22-31 of Cope, results of a signature match are reported to the user).

	For claim 7, the combination of Cope and Milne teaches claim 6, further comprising: resolving conflict between one or more signatures and other data in the global database (note column 21, 7-24 and column 26, lines 41-53 of Cope, signature match noise is reduced, i.e. resolving conflict, by identifying licensing).

	For claims 8 and 17, the combination of Cope and Milne teaches claims 7 and 16, wherein resolving conflict comprises one or more of: identifying co-ownership, identifying licensing, acquisition, and priority (note column 21, 7-24 and column 26, lines 41-53 of Cope, signature match noise is reduced, i.e. resolving conflict, by identifying licensing).

	For claim 10, the combination of Cope and Milne teaches claim 1, further comprising: tracking and providing a proof of authorship, and chain of ownership (note column 10, lines 15-25 of Cope, database 114 includes signatures and file metadata .


6.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cope and Milne as applied to claims 1 and 11 above, and further in view of Yeap et al. (U.S. Patent Application Publication 2019/0280856; hereafter “Yeap”).
	For claims 3 and 13, the combination of Cope and Milne differs from the claimed invention in that they fail to teach:
	utilizing a blockchain code to create a public ledger in a distributed database, to record the signatures.

	Yeap teaches:
	utilizing a blockchain code to create a public ledger in a distributed database, to record the signatures (note Fig. 2, paragraphs [0022], [0024]-[0025] and [0028], steps 112, 120 and 132, Intellectual Property file is hashed and stored in a public blockchain ledger).

.


7.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cope and Milne as applied to claims 1 and 11 above, and further in view of Hefeeda (U.S. Patent Application Publication 2015/0294094).
	For claims 9 and 18, the combination of Cope and Milne teaches claims 1 and 11, further comprising:
	enabling tracking of where the proprietary code is used, based on the signatures (note column 17, lines 11-14 and 20-31 of Cope; websites are crawled and signatures of content are checked-in to the database 114 by comparison with content in the database).

	Cope differs from the claimed invention in that they fail to teach:
	and to alert the vendor when a policy violation is detected.

	Hefeeda teaches:


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Cope and Milne and the notification to content owners of Hefeeda. It would have been obvious because combining prior art elements (content crawling and comparison of Cope; notification to content owners of Hefeeda) would yield the predictable results of crawling websites looking for content comparison (Cope) and then notifying owners when their intellectual property is discovered (Hefeeda).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pouarz et al. (U.S. Patent Application Publication 2010/0257494) teaches making a signature from a netlist file (note paragraph [0030]).

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/David J Pearson/Primary Examiner, Art Unit 2438